FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERONIMO DEL MURO-SANCHEZ,                       No. 10-71761

               Petitioner,                       Agency No. A077-986-155

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Geronimo Del Muro-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for registration as a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lawful permanent resident under 8 U.S.C. § 1259. We have jurisdiction under 8

U.S.C. § 1252. We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility finding. See

Singh v. Ashcroft, 367 F.3d 1139, 1143-44 (9th Cir. 2004).

      Substantial evidence also supports the BIA’s finding that Petitioner failed to

establish that he resided continuously in the United States after entering prior to

January 1, 1972. See Manzo-Fontes v. INS, 53 F.3d 280, 282 (9th Cir. 1995) (court

generally reviews for substantial evidence agency’s determination regarding

statutory ineligibility). Therefore, the BIA’s conclusion that he was statutorily

ineligible for registry as a lawful permanent resident under 8 U.S.C. § 1259 was

correct.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-71761